EXHIBIT 10.30

VONAGE HOLDINGS CORP.

2006 INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

“Participant”:                                     

“Date of Award”:                         

This Agreement, effective as of the Date of Award set forth above, represents
the grant of Restricted Stock by Vonage Holdings Corp., a Delaware corporation
(the “Company”), to the Participant named above, pursuant to the provisions of
the Vonage Holdings Corp. 2006 Incentive Plan (the “Plan”). Capitalized terms
have the meanings ascribed to them under the Plan, unless specifically set forth
herein.

The parties hereto agree as follows:

 

  1. Grant of Restricted Stock

The Company hereby grants to the Participant Restricted Stock consisting of
                     restricted Shares in the manner and subject to the terms
and conditions of the Plan and this Agreement.

 

  2. Vesting of Restricted Stock

(a) Subject to Section 2(e) below, the Restricted Stock vests quarterly over a
period of one (1) year on the first day of each quarter after the quarter that
includes the Date of the Award provided that the Participant continues to serve
as a Non-Employee Director of the Company or a Subsidiary on the applicable
vesting date.

(b) To the extent not previously vested in accordance with this Section 2, in
the event that a Change of Control becomes effective while the Participant
continues to serve as a Non-Employee Director of the Company or a Subsidiary,
the Restricted Stock will vest as to all the Shares as of the effective date of
the Change of Control.

(c) To the extent not previously vested in accordance with this Section 2, in
the event of the Participant’s death, the Restricted Stock will vest as to all
the Shares as of the date thereof.

(d) To the extent not previously vested in accordance with this Section 2, in
the event of the Participant’s Disability, the Restricted Stock will vest as to
all the Shares as of the date thereof.



--------------------------------------------------------------------------------

(e) To the extent not previously vested in accordance with Section 2(a) above,
if the Participant’s service as a Non-Employee Director of the Company is
terminated for cause as determined by the Committee under the terms of the Plan,
the Restricted Stock will terminate immediately and be of no force or effect.

(f) For purposes of this Section 2, the following term shall have the meaning
set forth below:

“Disability” means the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

 

  3. Transferability

Unless permitted by the Committee in accordance with the terms of the Plan, the
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated prior to vesting, other than by will or by the laws of
descent and distribution.

 

  4. Miscellaneous

(a) This Agreement and the rights of the Participant hereunder are subject to
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Agreement.

(b) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required or, the Committee determines are
advisable. The Participant agrees to take all steps the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising his or her rights under this Agreement. The
Committee shall have the right to impose such restrictions on any of the
Restricted Stock as it deems necessary or advisable under applicable federal
securities laws, the rules and regulations of any stock exchange or market upon
which Shares are then listed or traded, and/or any blue sky or state securities
laws applicable to Shares. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant.

(c) Vesting of the Restricted Stock will be subject to the Participant
satisfying all applicable federal, state, local and foreign taxes. The Company
shall have authority to deduct or withhold from all amounts payable to the
Participant in connection with the Restricted Stock, or require the Participant
to remit to the Company, an amount sufficient to satisfy any applicable taxes
required by law.

 

2



--------------------------------------------------------------------------------

(d) To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the Date of Award.

 

VONAGE HOLDINGS CORP. By:        Name:   Title:        Participant

 

3